                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 19-cv-0226-WJM-STV

CHURCHILL MEDICAL SYSTEMS, INC.,

      Plaintiff,

v.

PAUL D. RUBACHA,
ROSS KURZ,
ROBERT AUSKALNIS,
ASHLEY CAPITAL, LLC,
PHIL PRESCOTT,
SALLY LEONARD,
SAL LANTIERI,
MARIO BLANCO,
THOMAS ASSANTE,
STELLA SULARSKI,
GEARY RYDER,
TINA BLANCO, and
LESLIE HALL,

      Defendants.


                   ORDER GRANTING IN PART AND DENYING IN PART
                     DEFENDANTS’ PARTIAL MOTION TO DISMISS


      In this action, Plaintiff Churchill Medical Systems, Inc. (“Churchill”), sues Ashley

Capital, LLC (“Ashley Capital”), Paul Rubacha, Ross Kurz, Robert Auskalnis, and

former employees of WalkMed Infusion LLC (“Old WalkMed”) (together, “Defendants”)

for fraudulent transfer under the Colorado Uniform Fraudulent Transfer Act (“CUFTA”),

Colo. Rev. Stat. §§ 38-8-101 et seq., and for civil conspiracy. (ECF No. 1.) Currently

before the Court is Defendants’ Partial Motion to Dismiss (the “Motion”). (ECF No. 21.)

For the reasons stated below, Defendants’ Motion is granted in part and denied in part.
                                    I. BACKGROUND

        The Court accepts the following allegations, drawn from the complaint, as true

for purpose of resolving the pending Motion.

        In 2011, Churchill and Old WalkMed entered into a supply agreement under

which Churchill would provide medical devices to Old WalkMed. (ECF No. 1 ¶ 23; ECF

No. 1-1.) At the time, Old WalkMed was led by Rubacha as the Chief Executive Officer,

Kurz as the President, and Auskalnis as the Chief Financial Officer. (ECF No. 1

¶¶ 6–8.) The relationship between Churchill and Old WalkMed subsequently

deteriorated. On October 2, 2015, Churchill sent a letter to Old W alkMed terminating

the supply agreement. (Id. ¶ 27.) Churchill also sent Old WalkMed invoices for

outstanding amounts due in March 2016. (Id. ¶¶ 28–29.)

        During this period, on July 1, 2016, Old WalkMed entered an asset purchase

agreement with Panacea Infusion, LLC (“Panacea”), a company formed by Rubacha

and Kurz, “to sell the so-called Project Panacea Assets to Panacea.” (Id. ¶¶ 35–36.)

Churchill alleges on information and belief that Old WalkMed transfered to Panacea the

Project Panacea Assets “without receiving a reasonably equivalent value in exchange

for such assets, and the transfer was made in order to hinder, dely, or defraud.” (Id.)

Churchill also alleges that Old WalkMed was insolvent at the time of the transaction.

(Id.)

        The relationship of the parties did not improve with time. On August 15, 2016,

Churchill sent Old WalkMed a demand letter for amounts due under the contract. (Id.

¶ 31.) On October 14, 2016, Churchill filed a demand to begin arbitration proceedings



                                            2
to recover damages. (Id. ¶ 32.) On November 9, 2017, Churchill obtained an

arbitration award in the amount of $954,330.54 plus pre-judgment interest. (Id. ¶ 33;

ECF No. 1-6.) On July 10, 2018, the U.S. District Court for the Eastern District of

Pennsylvania confirmed the award and entered judgment in favor of Churchill in the

amount of $954,330.54. (ECF No. 1-7.)

       On January 27, 2017, Old WalkMed entered into a product purchase agreement

with WalkMed, LLC (“New WalkMed”) to sell Old WalkMed’s remaining assets to New

WalkMed. (ECF No. 1 ¶ 37.) Some of the proceeds of this transaction were paid as

bonuses and severance payments—totaling $405,305—to insiders and employees of

Old WalkMed. (Id. ¶ 38.) Churchill alleges that, in 2017, Phil Prescott received at least

$118,405 (id. ¶ 10); Sally Leonard received at least $59,202 (id. ¶ 11); Sal Lantieri

received at least $47,465 (id. ¶ 12); Mario Blanco received at least $16,000 (id. ¶ 13);

Thomas Assante received at least $47,465 (id. ¶ 14); Stella Sularski received at least

$9,000 (id. ¶ 15); Geary Ryder received at least $6,000 (id. ¶ 16); Tina Blanco received

at least $9,000 (id. ¶ 17); and Leslie Hall received at least $2,000 (id. ¶ 18). Churchill

alleges that each of these individuals (together, the “Relief Defendants”) received funds

without providing adequate value for services and while having reasonable cause to

believe that Old WalkMed was insolvent. (Id. ¶¶ 10–18.) Churchill alternatively

suggests that Old WalkMed became insolvent as a result of these bonuses and

severance payments. (Id. ¶ 38.)

       Plaintiff also alleges that, in 2017, Old WalkMed transferred $47,350 to Ashley

Capital for “administrative fees” and “shared services.” (Id. ¶ 39.) Rubacha is the co-



                                             3
founder and principal of Ashley Capital, and Auskalnis is the Vice President. (Id. ¶¶ 6,

8.) Churchill alleges on information and believe that Old WalkMed did not receive

reasonably equivalent value for these payments, and that the transfers occurred while

Old WalkMed was insolvent. (Id.)

                                    II. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

claim in a complaint for “failure to state a claim upon which relief can be granted.” The

Rule 12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-

pleaded factual allegations and view them in the light most favorable to the plaintiff.”

Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling

on such a motion, the dispositive inquiry is “whether the complaint contains ‘enough

facts to state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy

which must be cautiously studied, not only to effectuate the spirit of the liberal rules of

pleading but also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567

F.3d 1169, 1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-

pleaded complaint may proceed even if it strikes a savvy judge that actual proof of

those facts is improbable, and that a recovery is very remote and unlikely.’” Id. (quoting

Twombly, 550 U.S. at 556).

                                        III. ANALYSIS

       Under the CUFTA, a transfer of funds by a debtor can be intentionally or

constructively fraudulent. “The transfer is intentionally fraudulent as to a creditor if it



                                                4
was made with the intent to hinder, delay or defraud the creditor.” Wellons, Inc. v.

Eagle Valley Clean Energy, LLC, 2015 WL 7450420, at *2 (D. Colo. Nov. 24, 2015)

(citing Colo. Rev. Stat. § 38-8-105(1)(a)). A transfer may be constructively fraudulent in

one of three ways under the CUFTA. First, a transfer is constructively fraudulent if the

debtor made the transfer without receiving a “reasonably equivalent value” and the

remaining assets of the debtor were “unreasonably small in relation to the transaction”

or the debtor reasonably should have believed that he would incur debts beyond his

ability to pay as they became due. Colo. Rev. Stat. § 38-10-105(b).

       “Creditors whose claims arose before the transfer have two additional varieties of

constructive fraud” under Colo. Rev. Stat. § 38-8-106:

              (1) the debtor did not receive reasonably equivalent value
              and was either insolvent or became insolvent as a result of
              the transfer, or (2) the transfer was made to an insider for an
              antecedent debt at a time when the debtor was insolvent,
              and the insider had reasonable cause to believe the debtor
              was insolvent.

Wellons, 2015 WL 7450420, at *2.

       Churchill brings a claim for intentional fraud (Claim 1), three claims for

constructive fraud under § 105(b), § 106(1), and § 106(2) (Claims 2, 3 & 4,

respectively), and a claim for civil conspiracy (Claim 5). Defendants move to dismiss

the three constructive fraud claims and the civil conspiracy claim (Claims 2, 3, 4 & 5).

A.     Time Limitation on Constructive Fraudulent Transfer Under Colo. Rev. Stat.
       § 38-8-106(2) (Claim 4)

       Churchill alleges that the bonuses and severance payments as well as the

payments to Ashley Capital for administrative fees and shared services in 2017 violated



                                             5
the law against fraudulent transfer to insiders for antecedent debts under Colo. Rev.

Stat. § 38-8-106(2). (ECF No. 1 ¶¶ 71–76.) A claim brought pursuant to § 38-8-106(2)

is “extinguished unless action is brought * * * within one year after the transfer was

made or the obligation was incurred.” Colo. Rev. Stat. § 38-8-110(1)(c) (“paragraph

(1)(c)”).

        The parties do not dispute that the bonus and sev erance payments to the Relief

Defendants and other payments to Ashley Capital were made in 2017, and that the

lawsuit was filed on January 28, 2019, more than one year after the payments. Rather,

Churchill argues that the one-year limitation is merely a statute of limitation, which may

be tolled until the fraud was discovered. (ECF No. 25 at 12.) Churchill adds that it

discovered the fraud in November 2018, and therefore filed the suit within the one-year

period. (Id.) In reply, Defendants argue that the limitation is a statute of repose, not

subject to equitable tolling. (ECF No. 29 at 7.)

        As a federal court sitting in diversity, the Court applies the law of the state where

the claim was brought. Sellers v. Allstate Ins. Co., 82 F.3d 350, 352 (10th Cir. 1996).

Neither party cites any Colorado Supreme Court case or Colorado statute determining

whether paragraph (1)(c) is a statute of limitation or repose. In the absence of a

decision from the Colorado Supreme Court, this Court “must attempt to predict what the

state’s highest court would do.” Wade v. EMCASCO Ins. Co., 483 F.3d 657, 666 (10th

Cir. 2007) (internal quotation marks omitted).

        The Court agrees with Defendants and predicts that the Colorado Suprem e

Court would find that the limitation in paragraph (1)(c) is a statute of repose, not subject

to equitable tolling. In Lewis v. Taylor, the Colorado Supreme Court analyzed the text

                                              6
of § 38-8-110(1)(a) (“paragraph (1)(a)”). 375 P.3d 1205, 1209 (Colo. 2016).

Paragraph(1)(a) provides that a cause of action is extinguished unless brought within

four years after transfer, or within one year after the transfer was or could reasonably

have been discovered. Colo. Rev. Stat. § 38-8-110(1)(a). The Colorado Supreme

Court observed that the first clause of paragraph (1)(a) is “the language of a statute of

repose,” whereas the second clause is “the language of a statute of limitations.” Lewis,

375 P.3d at 1209. The language of paragraph (1)(c) at issue here plainly mirrors that of

the first clause of paragraph (1)(a), which the Colorado Supreme Court found to be a

statute of repose. Given that the language in second clause of paragraph (1)(a) and

paragraph (1)(c) is identical, the Court predicts that the Colorado Suprem e Court, if

squarely presented with the question, would find the limitation in paragraph (1)(c) to be

a statute of repose.

       All of the transfers that form the basis of Claim 4 occurred in 2017, and Churchill

brought the instant action in 2019. Thus, the lawsuit was not filed within a year of the

events. Accordingly, the Court dismisses Claim 4 with prejudice. See Lewis, 375 P.3d

at 1209 (“a statute of repose goes further to bar the enforcement of the underlying right

to assert a claim”).

B.     Constructive Fraudulent Transfer under Colo. Rev. Stat. §§ 38-8-105(b) &
       -106(1) (Claims 2 & 3)

       Defendants move to dismiss Claims 2 & 3 on the grounds that Churchill failed to

adequately plead facts to support these claims. (ECF No. 21 at 4.) In particular,

Defendants argue that Churchill makes only conclusory allegations that Old WalkMed

made transfers “without receiving a reasonably equivalent value.” (Id. at 4.) For


                                            7
reasons that are unclear, Churchill’s response concerning Claim 2, brought under

§ 105(b), exclusively addresses the elements of § 105(a). (ECF No. 25 at 5–7; ECF

No. 29 at 3.) However, Churchill’s response related to Claim 3 also addresses the

elements of Claim 2, most notably the “reasonably equivalent value” requirement.

       “‘Allegations of fraud may be based on information and belief when the facts in

question are peculiarly within the opposing party’s knowledge and the complaint sets

forth the factual basis for the plaintiff's belief.’” Sedoy v. JW Ventures, LLC, 2016 WL

8309768, at *4 (D. Colo. Dec. 23, 2016) (quoting Scheidt v. Klein, 956 F.2d 963, 967

(10th Cir. 1992)); see Wellons, 2015 WL 7450420, at *2. Thus, in Wellons, the court

found that the plaintiff had alleged sufficient facts where the plaintiff had alleged “on

information and belief” that certain defendants had received transferred funds and were

insiders because “[w]hether and to what extent these defendants received grant funds”

and whether each was, in fact, an insider “are facts peculiarly within their possession

and control.” Wellons, 2015 WL 7450420, at *3.           Churchill alleges “on information

and belief” that Old WalkMed did not receive reasonably equivalent value as a result of

bonus and severance payments made to Old WalkMed employees (ECF No. 1 ¶ 38),

administrative and service payments to Ashley Capital (id. ¶ 39), or to Panacea (id. ¶

41). Old WalkMed’s assets were transferred to other entities controlled by those who

controlled Old WalkMed and former Old WalkMed employees. And the payments to

the Old WalkMed employees were allegedly for bonuses and severance payments, not

salaries or wages. Churchill has identified the approximate amounts paid and the

timing and nature of the payments. (Id. ¶¶ 10–18, 35–36, 38–39.)



                                              8
       The remainder of the information, namely the value received in exchange for these

payments, is exclusively within Defendants’ knowledge, knowledge that to date they have

chosen not to share with Churchill. At this point, Churchill has set forth sufficient details

about the payments actually made, and the factual basis for its belief that these transfers

were in fact made. The remainder of the information about those payments is squarely in

the hands of Defendants. Under the circumstances and accepting Churchill’s allegations

as true for present purposes, the Court concludes that Churchill has alleg ed sufficient

facts to state a plausible fraudulent transfer claim. See Wellons, 2015 WL 7450240, at *3.

Thus, the Court denies the Motion as to Claims 2 & 3.

C.     Civil Conspiracy (Claim 5)

       Finally, Defendants move to dismiss Churchill’s conspiracy claim on the grounds

that Churchill has failed to plead an underlying cause of action in support of its

conspiracy claims. (ECF No. 21 at 11.) While Defendants recognize that fraudulent

transfer under the CUFTA can support a conspiracy claim, they claim that “Count V fails

to allege or specifically identify any violation of CUFTA.” (ECF No. 21 at 12.) See

Double Oak Const., LLC. v. Cornerstone Dev. Int’l, LLC, 97 P.3d 140, 146 (Colo. App.

2003); Wellons, 2015 WL 7450420, at *3.

       As pled, Claim 5 “incorporates by reference all other paragraphs of this

Complaint as if those allegations were set out explicitly herein.” (ECF No. 1 ¶ 71.)

Defendants characterize this as a “disfavored practice of ‘shotgun pleading . . . [that]

makes it ‘difficult or impossible for a defendant to untangle which facts support which

claims.’” (ECF No. 29 at 9.) Defendant is mistaken. Churchill’s entire complaint



                                              9
focuses on three categories of transfers that were allegedly in violation of the CUFTA.

This is not a case where incorporating prior allegations makes it impossible to

understand Churchill’s claims. In fact, the civil conspiracy claim is quite simple: it is

premised on the four alleged violations of the CUFTA discussed in Claims 1–4.

       Perhaps Defendants’ confusion arises from the fact that Claim 5 names only

Rubacha, Kurz, and Auskalnis. To be clear, these three Defendants are also named as

Defendants in Claims 1–4. Claims 3 & 4 also name other parties. Churchill, as the

plaintiff, is “the master of the complaint,” see Caterpillar Inc. v. Williams, 482 U.S. 386,

398–99 (1987), and, as master of the complaint, has elected to pursue the civil

conspiracy claim against only a subset of Defendants. There is no ambiguity here,

notwithstanding Defendants’ efforts to create it. Accordingly, the Court denies the

Motion as to Claim 5.

                                     IV. CONCLUSION

       For the reasons discussed above, the Court ORDERS as follows:

1.     Defendants’ Partial Motion to Dismiss (ECF No. 21) is GRANTED IN PART and

       Plaintiff’s Fourth Claim is DISMISSED WITH PREJUDICE; and

2.     Defendants’ Motion is DENIED in all other respects.


       Dated this 12th day of November, 2019.

                                                    BY THE COURT:



                                                    _________________________
                                                    William J. Martínez
                                                    United States District Judge


                                             10
